Title: To Thomas Jefferson from James Currie, 5 November 1792
From: Currie, James
To: Jefferson, Thomas



Hble Sir
Richmond Novr 5th. 1792

I did myself the honor of answering your polite letter lately received, inclosing Mr. Bartons to you on the Subject of my claim against Dr. J. Griffin. Your Very particular attention to this business demands and with effect my most gratefull thanks. Pray continue your friendly advice &c to Barton, to secure it Effectually and soon if possible. Mr. Geo. Wmson. will have the honor of delivering this letter, has lived some time with me and has now come to Philadelphia to finish his Studies in your Medical School: he is promising and a Very deserving young man, an acquaintance of Mr. J. Eppes’s I believe. If it should So happen that you can render him any frendly office while in Philada. it will be considered as peculiarly obliging and very gratefull to me; and, helping forwards a very meritorious young man. Messrs. TMR. Jr. and P. Kerr are here both well as are all your young friends at Monticello. Adieu Dr Sir, from your Very Hble Servt.

James Currie

